Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 4902215 A, hereinafter “Seemann”) in view of Johnson et al. (4,562,033, hereinafter “Johnson”) and further in view of Corral et al. (US 20140147688 A1, hereinafter “Corral”). 

Regarding claim 1, Seeman teaches a method for manufacturing a composite material comprising: 
a placement step of placing a netlike sheet (resin distribution medium 20) including a plurality of warp yarns and a plurality of weft yarns (see Fig. 7 showing warp and weft yarns crossing) as strength imparting materials, through which a resin composition permeates (resin distribution medium 20 allows for the distribution of resin and acts as a breather; col. 4 ll. 3-39 teaches the distribution of resin through the distribution medium), on a reinforcing fiber substrate 
a covering step of covering the reinforcing fiber substrate and the netlike sheet disposed on the forming die with a bag film (outer impervious sheet 11 is placed over the layers, see Fig. 1; col. 6 l. 45 col. 7 l. 24 teach laying down the bag film/impervious layer) to form a sealed forming space between the bag film and the forming die (col. 6 l. 45 col. 7 l. 24 teaches forming a sealed forming space via vacuum); 
an injection/impregnation step (col. 6 l. 45 col. 7 l. 24 teaches injecting resin such that it impregnates the lower layers) of injecting the resin composition into the forming space to impregnate (col. 6 l. 45 col. 7 l. 24) teaches injecting resin such that it impregnates the lower layers) the reinforcing fiber substrate with the resin composition passing through a mesh of the netlike sheet (see Fig. 8 showing the net-like shape of the resin distribution layer 20); and 
a resin curing step of curing (col. 6 l. 45 col. 7 l. 24 teaches curing the impregnated fabric) the resin composition impregnated in the reinforcing fiber substrate; and 
after the resin curing step of curing the resin composition impregnated in the reinforcing fiber substrate, a step of removing (col. 7 ll. 25-40 teaches that layer 20 is removed after curing and the bag film 11 is removed) the netlike sheet and the bag film from the reinforcing fiber substrate, 
wherein the netlike sheet is configured from a plain weave (see Fig. 7 showing the over-under woven pattern of the resin distribution layer 20 such as a plain weave; col. 4 ll. 40-58 teach a knitted or woven resin distribution layer) of the plurality of warp yarns and the plurality of weft yarns, in the netlike sheet, the plurality of warp yarns and the plurality of weft yarns are disposed in a lattice pattern (see Figs. 7 and 8 showing 20 as a lattice pattern), and in the placement step, 

Seemann fails to teach the plurality of warp yarns being made of a polyester resin and the plurality of weft yarns being made of a polyester resin. 
In the same field of endeavor Johnson teaches that a resin distribution layer/breather may be made out of polyester Airweave N10 (col. 2 ll. 50-56). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to simply substitute the plastic of the resin distribution layer 20 of Seeman with the polyester of Johnson. Seemann teaches that the distribution layer 20 may be made of plastic monofilaments (col. 4 ll. 40-58), but Seeman fails to teach their composition. A person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art of Johnson to find suitable plastic already disclosed as suitable for a breather layer. 

Seeman fails to teach a sheet-shaped pass through medium through which resin permeates that may be on the netlike sheet. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Seeman and Corral. Seeman teaches that a helical spring extension 16 may be used to supply resin into the mold space (see Fig. 8; col. 6 ll. 45-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date to add the additional resin distribution medium of Corral with the resin distribution of Seeman (or alternatively substitute Corral’s distribution layer with the helical spring of Seeman). Corral teaches that its invention may be applied to the manufacture of boat hulls ([0026]), which Seeman is directed towards (see Fig. 8 and accompanying text). Finally, Corral teaches that multiple resin distribution layers allow for a more uniform resin flow front with reduced lead-lag between different layers of the infusion ([0089]), thus a person having ordinary skill in the art before the effective filing date would have been motivated to use Corral’s duplicate distribution layers for those reasons.   

Regarding claim 2, Seemann teaches wherein the acute angles are in a range of 40 degrees to 50 degrees (Fig. 8 shows the molding of a boat stern, but omits the depiction of layer 20 progressing to the bow. Col. 11 ll. 8-54 teaches that layer 20 is laid over the fabric 19 from the stern to the bow. As shape of the boat changes from the stern to the pointed shape of the bow of the boat the lattice pattern will at some point reach an angle of 40-50 degrees with the edge of the boat outline). 

Regarding claim 3 and 4, Seemann teaches wherein the netlike sheet has a quadrangle when viewed in a plan view (see Fig. 1 showing layer 20 being laid over a quadrangle), and the plurality of warp yarns and the plurality of weft yarns form acute angles (see Fig. 8 showing layer 20 having acute angles with respect to the edges, it would be obvious to combine two embodiments, Figs. 1 and 8, within the same reference) with respect to at least one of peripheral edges defining the quadrangle (see Fig. 1 showing the edges of the quadrangle), and in the placement step, after the netlike sheet is placed on the reinforcing fiber substrate such that the at least one of peripheral edges of the netlike sheet and the edges of the reinforcing fiber substrate are parallel to each other (see Fig. 8 showing parallel edges of the layers), the netlike sheet protruding from the reinforcing fiber substrate is bent (see Fig. 8 showing layer 20 being bent).

Regarding claim 5 and 6 Seemann teaches wherein the netlike sheet has a quadrangle (see Fig. 1 showing layer 20 being laid over a quadrangle) when viewed in a plan view, and the plurality of warp yarns and the plurality of weft yarns are orthogonal (see Fig. 1 showing layer 20 as orthogonal to the edge of the quadrangle) to at least one of peripheral edges defining the quadrangle, and in the placement step, after the netlike sheet is placed on the reinforcing fiber substrate such that the at least one of peripheral edges of the netlike sheet form acute angles (see Fig. 8 showing layer 20 having acute angles with respect to the edges, it would be obvious to combine two embodiments, Figs. 1 and 8, within the same reference) with respect to the edges of the reinforcing fiber substrate, the netlike sheet protruding from the reinforcing fiber substrate is bent (see Fig. 8 showing layer 20 being bent).



Regarding claim 13, Seeman teaches a die has a flat surface to place the reinforcing fiber substrate (see Claim 11 “wherein the mold surface is planar”). 


Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748         
                                                                                                                                                                                               
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742